DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to include the limitations of claim 10 which was indicated as having allowable subject matter in the non-final office action. Claim 1 now has the limitation of “a curved connecting rod”. Wager (DE-20120964-U1) teaches a connecting rod (16, fig.3), and said connecting rod moves inside a channel of the support leg (3, fig.3). The connecting rod of Wager is not curved but instead is connected to another rod (24) through a pivot point (18) to extend and retract the telescopic members. Replacing the connecting rod (16) and the rod (24) with a curved connecting would not yield expected results since the curved natural may come into contact with legs (2 and 3). Mieger (Fr-2831569-A1) teaches a curved support branch (8, fig.1) which connects between foot (7) and actuator (7), but the curved support does not move along a channel and is not connected between a linkage arm and a telescopic extension member. Modifying the connecting rod of Wager to have the shape be curved does not yield expected results and could make the outrigger inoperable due to interference issues. For the reason previous mentioned, claim 1 and its dependent claims are in condition for allowance. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mieger (FR-2831569-A1) teaches a bulldozer blade has hydraulically operated retractable side foot with curved support. Richardson (US-20170341918-A1) teaches a stabilizer arrangement that has a curved elongate link part of the outrigger. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618